Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on July 23, 2022 in response to the Office Action of April 28, 2022 is acknowledged and has been entered. 
The objection to claims 1, 7 and 13 are now withdrawn in view of the claim amendment.
The rejections to claims 1-18 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendments.

Allowable Subject Matter
Claims 1, 3-7, 9-13 and 15-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1, 7 and 13 in regard to the features of “a VBRSA-series detecting unit that detects at least one beat interval series in which a beat interval increases or decreases for n (n is a natural number of 3 or more) beats consecutively counting from a reference beat, and identifies the VBRSA-series in the detected at least one beat interval series, the VBRSA-series being a beat interval series in which a correlation coefficient between the beat interval and the pulse-wave data corresponding to the beat interval is greater than a positive threshold up to an (n-1)-th beat and falls to or below the positive threshold at an n-th beat; a beat-interval acquiring unit that determines beat intervals from the pulse-wave data stored in the storage device; a theoretical value calculating unit that calculates, in the VBRSA series, a theoretical value of the pulse-wave data at the n-th beat through a regression analysis between (1) the beat intervals for the n beats counting from the reference beat and (2) the pulse-wave data for the (n-1) beats counting from the reference beat; and a VBRSA value calculating unit that calculates a VBRSA value for the VBRSA- series based on a measured value of the pulse-wave data at the n-th beat of the beat interval and the theoretical value, wherein the VBRSA value is an index for evaluating the vascular baroreflex-related sympathetic activity", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 3-6, 9-12 and 15-18 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato et al., US 2016/0029909 A1. This reference discloses a neurogenic baroreflex sensitivity measurement device that acquires pulse wave data of an artery and pulse intervals corresponding to the pulse wave data, calculates a normalized pulse wave volume and the slope of a regression line representing the correlation between the normalized pulse wave volume and the pulse interval, and detects baroreflex series in which the normalized pulse wave volume and pulse interval both increase or decrease for at least three beats in a row.
Yamaya et al., JP2008086568. This reference discloses a blood pressure reflective function measuring apparatus that extracts from time series data of blood pressure and pulse wave propagation time, generate a regression line, and use the gradient of the regression line as an index expressing the degree of sensitivity of the vascular blood pressure reflective function.
However, the prior arts, individually or combined, do not teach or suggest the above identified allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793